     Case 1:04-cv-00798-PLF-GMH Document 1245 Filed 01/16/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
             Plaintiff,                   )
                                          )
       v.                                 )             Case No. 1:04-cv-00798-PLF
                                          )
ALL ASSETS HELD AT BANK JULIUS            )
BAER & CO., LTD., Guernsey Branch,        )
Account Number 121128, in the name of     )
Pavlo Lazarenko, et al.,                  )
                                          )
             Defendants in rem.           )
__________________________________________)

                       NOTICE OF WITHDRAWAL OF COUNSEL

       The law firm of Vinson & Elkins LLP, including the undersigned counsel, hereby

withdraws as counsel of record for Claimant, Liquidators of European Federal Credit Bank (in

liquidation).

                                                   Respectfully submitted,

                                                   /s/ Jason A. Levine
                                                   Jason A. Levine (Bar No. 449053)
                                                   VINSON & ELKINS LLP
                                                   2200 Pennsylvania Avenue, N.W.
                                                   Suite 500W
                                                   Washington, D.C. 20037
                                                   Telephone: (202) 639-6755
                                                   Facsimile: (202) 639-6604
                                                   Email: jlevine@velaw.com
                                                   Attorney for Claimant
                                                   Liquidators of European Federal Credit
January 16, 2020                                   Bank (In Liquidation)
     Case 1:04-cv-00798-PLF-GMH Document 1245 Filed 01/16/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on January 16, 2020, a copy of the foregoing Notice of Withdrawal

of Counsel was served on all counsel of record via the Court’s CM/ECF system.


                                                           /s/ Jason A. Levine
                                                           Jason A. Levine
